Citation Nr: 1818791	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-20 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.
	
2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1986 to January 1990, February 2007 to February 2008, and from February 2009 to June 2009.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of that hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Veteran's right knee claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to promulgation of a decision in this case, the Veteran withdrew his appellate claims of entitlement to service connection for hypertension and erectile dysfunction.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issues of entitlement to service connection for hypertension and erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the September 2017 hearing before the Board, the Veteran withdrew his appeal in connection with claims of entitlement to service connection for hypertension and erectile dysfunction.  See September 2017 Hearing Tr. at 2.  Accordingly, the Board does not have jurisdiction to review these appellate claims, and they are dismissed.


ORDER

The appellate claims of entitlement to service connection for hypertension and erectile dysfunction are dismissed.


REMAND

The Veteran has contended, to include at his September 2017 hearing, that he developed recurrent right knee problems during his 2007 to 2008 period of active duty, and was placed on profile as a result thereof in 2009.  He has also indicated that his right knee problems are due to compensating for his service-connected left knee disorder.  Further, he has service-connected disabilities of the right foot which may also affect his right knee.

As an initial matter, the Board notes that the evidence available for review includes electronic, paperless records associated on the Caseflow reader system.  The Board also has access to records on VBMS and Legacy system (formerly Virtual VA).  A review of all of these systems reflects relevant evidence is not currently available for the Board's review.  In pertinent part, while service treatment records have been noted on pertinent rating decisions, as well as the May 2014 Statement of the Case (SOC), these documents are not available for review with the exception of certain documents such as a December 1985 Report of Medical History in the Veteran's military personnel records.  The SOC did indicate the Veteran was treated for right knee problems during his 2007 to 2008 period of active duty, but also stated these records reflected the right knee disorder pre-existed that period of active duty.  Without the actual records, however, the Board cannot make any such determination.

The Board further notes that there is reference to a January 2008 VA medical examination that is not among the documents available for review.  The United States Court of Appeals for Veterans Claims (Court) has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  

Other records noted in prior rating decisions and the SOC but not available for the Board's review include the Veteran's original application for benefits, and various lay statements.  Moreover, there is a reference to a June 2012 award letter from the Social Security Administration (SSA) that does not appear to be of record, nor does it appear that any records were otherwise requested from the SSA.  The Court has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  

In view of the foregoing, the Board finds that a remand is necessary in order to ensure all evidence in VA's possession regarding this appeal are associated with the record available for its review.

In addition, the Board finds that a remand is also required to accord the Veteran a competent medical examination to address the nature and etiology of his current right knee disorder, to include his contentions of secondary service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the appropriate steps to ensure all evidence noted in the May 2014 Statement of the Case (SOC) and pertinent rating decisions are associated with the evidence available for the Board's review, to include the Veteran's service treatment records, January 2008 VA medical examination, and June 2012 Social Security Administration award letter.

2.  Request from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Request the names and addresses of all medical care providers who have treated the Veteran for his right knee since May 2014.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right knee symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

5.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his right knee disorder.  The claims folder should be made available to the examiner for review before the examination.

For any right knee disorder found to be present, the examiner should express an opinion as to whether it was at least as likely as not it was incurred in or aggravated by the Veteran's active service.  The opinion should reflect consideration of any right knee problems documented for the Veteran's February 2007 to February 2008 period of active duty.

If no right knee disorder is noted at the Veteran's entry to the February 2007 to February 2008 period of active duty, the examiner should express an opinion whether a right knee disorder clearly and unmistakably pre-existed that period of active duty and was aggravated therein.

If the examiner determines the Veteran's right knee disorder was not incurred in or aggravated by active service, then he or she should express an opinion as to whether it was caused or aggravated by any service-connected disability particularly the service-connected disabilities of the left knee and right foot.  

In requesting opinions on aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

6.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the May 2014 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


